--------------------------------------------------------------------------------

    EXHIBIT 10.C
 

 
 
 
 
 
 
 
LEASE AGREEMENT
 
 
 
Between
 
 
 
WYCO DEVELOPMENT LLC
 
 
 
and
 
 
 
COLORADO INTERSTATE GAS COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date: November 1, 2008



--------------------------------------------------------------------------------





INDEX
 
 
 
Page
   
ARTICLE I - LEASE AGREEMENT
1
   
ARTICLE II - TERM 
1
   
ARTICLE III - TERMINATION 
2
   
ARTICLE IV - OPERATION AND MAINTENANCE OF FACILITIES
2
   
    4.1           Operation and Maintenance by CIG
2
    4.2           Compliance with Codes and Regulations
3
    4.3           Environmental Policy 
3
    4.4           Right of Ingress and Egress by WYCO
3
   
ARTICLE V – LEASE PAYMENT
4
        5.1           Lease Payment Computation 
4
    5.2           Payment Date 
5
    5.3           Re-Determination of Base Lease Payments
5
   
ARTICLE VI - ADVANCE OF DEFERRED TAXES
5
    ARTICLE VII - WYCO’S UNDERTAKINGS 
5
    ARTICLE VIII - AD VALOREM TAXES, SALES/USE TAXES AND OPERATIONS 
6
   
    8.1           Filing of Returns and Payment of Taxes as Additional Rent
6
    8.2           Proration of Taxes at Termination
6
    8.3           Proof of Payment
6
    8.4           Protest of Taxes by CIG
6
    8.5           Installment Tax Payments 
6
    8.6           Cooperation Regarding Tax Protests 
7
    8.7           Deduction by WYCO  
7
 
 
ARTICLE IX - INSURANCE
7
   
    9.1           Required Insurance Coverage 
7
    9.2           Copies of Insurance Policies
7
   
ARTICLE X - INDEMNIFICATION
8
   

 
 
 
-i-

--------------------------------------------------------------------------------

 
 

   
ARTICLE XI - DEFAULT
8
        11.1           Default Defined 
8
    11.2           Remedies 
8
   
ARTICLE XII – FORCE MAJEURE
9
        12.1           Force Majeure Defined
9
    12.2           Effect of Force Majeure
9
    12.3           Limitations
9
   
ARTICLE XIII - DISPUTE RESOLUTION
10
        13.1           Mediation of Disputes and Disagreements
10
    13.2           Binding Arbitration
10
    13.3           General Principles
10
   
ARTICLE XIV - MISCELLANEOUS
10
        14.1           Assignment
10
    14.2           Notices
11
    14.3           Additional Documents
11
    14.4           Applicable Law
11
    14.5           Regulation
11
    14.6           Amendments and Modifications
11
    14.7           Severability
11
    14.8           Section Headings
11
    14.9           Counterparts Execution
12
   
EXHIBIT A - Description of Facilities
 
EXHIBIT B - 1 Base Lease Payment Computation for Pipeline Facilities
 
EXHIBIT B - 2 Base Lease Payment Computation for Storage Facilities
  EXHIBIT C - Illustrative Calculation of Advance for Deferred Taxes  

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (“Lease Agreement”), is made effective as of the 1st day of
November, 2008, by and between WYCO DEVELOPMENT LLC, a Colorado limited
liability company (“WYCO”), and COLORADO INTERSTATE GAS COMPANY, a Delaware
corporation (“CIG”).  WYCO and CIG may each be referred to herein individually
as a “Party” or, collectively, as the “Parties”.
 
W I T N E S S E T H
 
WHEREAS, WYCO has contracted for the construction of  approximately 164 miles of
new 24" and 30" O.D. new interstate natural gas facilities on CIG’s interstate
system. (the “Pipeline Facilities”) and a new underground natural gas storage
facility in Adams County, Colorado (the “Storage Facilities”), (the Pipeline
Facilities and the Storage Facilities are collectively referred to hereinafter
as the “Facilities”) all as further described in Exhibit A attached hereto and
incorporated herein by reference, including any items required pursuant to the
Order of the Federal Energy Regulatory Commission authorizing the construction
of the Pipeline Facilities issued on March 21, 2008 in Docket No. CP07-207-000
and the Order authorizing the construction of the Storage Facilities issued on
April 30, 2008 in Docket No. CP08-30-000; and
 
WHEREAS, upon the completion of the construction of the Facilities WYCO desires
to lease the Facilities to CIG; and
 
WHEREAS, CIG desires to lease the Facilities from WYCO;
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto agree as follows:
 
ARTICLE I
LEASE AGREEMENT
 
Effective upon the date any portion of the Facilities are capable of being
placed into service, WYCO shall lease that portion of the Facilities to CIG and
CIG shall lease that portion of the Facilities from WYCO.
 
 
ARTICLE II
TERM
 
The term of this Lease Agreement shall commence on the date that the first
portion of the Facilities are capable of being placed into service and shall end
on the date that is thirty (30) years from the date on which the Storage
Facilities are placed into service (the “Initial Lease Term”) unless this Lease
Agreement shall be earlier terminated as provided herein.
 

--------------------------------------------------------------------------------


ARTICLE III
TERMINATION
 
3.1           This Lease Agreement may be terminated with regard to all or any
part of the Facilities without liability of any kind upon the written notice
from either Party to the other Party that either (i) WYCO has not affirmatively
elected to proceed with construction of the Facilities following receipt of FERC
certification, or (ii) the conditions to effectiveness of the Precedent
Agreement (or Firm Service Agreement) between CIG and Public Service Company of
Colorado for services on the applicable portion of the Facilities have not been
met and such Precedent or Firm Service Agreement has been terminated on the
basis thereof.
 
3.2           At the expiration of the Initial Lease Term, and at the expiration
of any Extension Lease Term (as such term is defined herein), or upon any early
termination of the Lease Agreement as provided for herein other than (i)
pursuant to Section 3.1 or (ii) in the event of a default by CIG hereunder, this
Lease Agreement shall automatically renew to be coterminous with the term (as
the same may be extended) of the Firm Service Agreement referenced in Section
3.1 above.  If such Firm Service Agreement is not then in effect or is not
renewed, then CIG shall within nine (9) months prior to (x) the expiration of
the Initial Lease or any Extension Lease term, or (y) the early termination of
the Lease Agreement as provided above, send written notice to WYCO of its
election to either:
 
(a)           Renew the Lease Agreement for an additional period of time to be
mutually agreed upon by the Parties (the “Extension Lease Term”) on such terms
and conditions as are contained in this Lease Agreement; or
 
 (b)           Purchase the Facilities (as defined in this Lease Agreement) at a
price that has been mutually agreed upon by CIG and WYCO.  If a price cannot be
agreed upon within sixty (60) days of CIG’s notice of its election to purchase
the Facilities, then WYCO, or an affiliate of WYCO that will own the Facilities,
shall file any necessary application with the FERC, pursuant to section 7(c) of
the Natural Gas Act, to enable it to provide jurisdictional services using the
Facilities and CIG will file an application with the FERC, pursuant to section
7(b) of the Natural Gas Act, to enable it to abandon the Facilities and all
services provided using said Facilities.  CIG will remain the operator of the
facilities until abandonment is completed.
 
ARTICLE IV
OPERATION AND MAINTENANCE OF FACILITIES
 
4.1           Operation and Maintenance by CIG.  CIG shall have complete
operational control over the Facilities and shall operate, preserve, and
maintain the Facilities so as to achieve a high level of availability and in
accordance with prudent and accepted industry standards and in a state of good
working order, ordinary wear and tear excepted, consistent with and not less
than those practices adopted by CIG for the preservation of its own gas pipeline
facilities.  CIG shall also be responsible for all administrative activities and
expenses related to the operation and maintenance (whether routine, scheduled,
or unscheduled) of the Facilities other than those responsibilities of WYCO as
expressly described in this Agreement.  All costs of operating and maintaining
the Facilities, including the cost of conducting an ongoing pipeline integrity
program, shall be borne by CIG unless such costs can be characterized as capital
expenditures, in which case the reasonable cost thereof shall be borne by WYCO,
and treated as additional rate base for purposes of computing the Lease Payments
pursuant to Section 5.1.
 
-2-

--------------------------------------------------------------------------------


4.2           Compliance With Codes And Regulations.  During the Initial Lease
Term and any Extension Lease Term, CIG shall be solely responsible for complying
with all applicable laws, codes and regulations promulgated by any government or
regulatory authority having jurisdiction over CIG or the Facilities, and shall
indemnify WYCO for any loss, cost or expense (including attorneys’ fees) in
connection with any breach or alleged breach of the foregoing obligation.  CIG
shall further be required to receive and respond to all inquiries by any
regulatory authorities, and shall promptly provide WYCO with copies of all such
inquiries and the responses thereto.
 
4.3           Environmental Policy.  CIG shall comply with its Environmental
Compliance Policy in the operation and maintenance of the Facilities. CIG’s
Environmental Compliance Program shall be maintained and applied to effectively
prevent environmental violations and prepare CIG to deal with violations if they
happen, and shall include:
 
(a)           An Environmental Compliance Policy which shall be prepared by CIG,
and which shall be subject to WYCO’s reasonable approval, which shall be
distributed to all employees, agents, contractors, or representatives involved
in the operation or maintenance of the Facilities.
 
(b)           An Environmental Compliance Video which shall be shown to all
employees involved in the operation of the Facilities.
 
(c)           Implementation of the policies and procedures in CIG’s
Environmental Compliance Manual.
 
(d)           Environmental Compliance Training of all of the employees involved
in the operation of the Facilities.
 
(e)           An Environmental Auditing Program to audit for environmental
compliance and to correct any problems discovered during the audits as necessary
to maintain environmental compliance.
 
(f)           An Environmental Crisis Management Team to deal with any
environmental violations that arise on a priority response basis.
 
(g)           A Personal Accountability Program which documents breaches of the
Environmental Compliance Program and CIG’s response to the infractions,
including employee discipline.
 
(h)           An environmental HOTLINE which allows CIG’s employees to
anonymously report environmental concerns.
 
-3-

--------------------------------------------------------------------------------


(i)           The appointment by CIG of Responsible Corporate Officers for
environmental compliance.  The Responsible Corporate Officers shall implement
and comply with the Environmental Compliance Program in the operation of the
Facilities.  CIG shall provide an annual update of Environmental Compliance to
WYCO.
 
 
4.4           Right Of Ingress And Egress By WYCO.  WYCO shall have a right of
ingress and egress to the Facilities upon giving CIG's designated representative
twenty-four (24) hours prior notice at reasonable hours and for reasonable
periods for the purpose of inspecting the Facilities or showing the Facilities
to prospective purchasers, lenders or investors, provided that WYCO shall not
interfere with or impair CIG's operation of the Facilities.
 
ARTICLE V
LEASE PAYMENTS
 
5.1           Lease Payment Computation.  CIG, with WYCO's approval, will
compute the lease payments for the Facilities.  CIG will provide WYCO with all
details necessary to support the rent computation.  WYCO shall have the
opportunity, upon ten (10) days’ prior written notice, at its own cost and
during normal business hours, to examine or have a third party audit the books
and records of CIG in respect of any items relevant to the computations under
this Article 5.
 
(a)           Base Lease Payment Computation.  The Base Lease Payment shall be
computed as of the in-service date of the Facilities (or any portion thereof
effective upon the date that portion of the Facilities is placed in service)
using the applicable formula described in Exhibit B attached hereto and
incorporated by reference (“Base Lease Payment Computation”).  The initial Base
Lease Payment Computation shall occur in the month of January, 2009.
 
(b)           Base Lease Payment Adjustment.  Commencing in the second calendar
quarter of the Initial Lease Term, the Base Lease Payment shall be adjusted,
upward or downward, by the difference between the actual revenues collected by
CIG in the prior quarter for services provided on the Facilities (excluding any
revenues that CIG is required to credit or refund to shippers, or are reflected
in the calculation of recourse rates, or which CIG is required to pay to any
other entity), and the amount of revenues determined to be necessary for CIG to
fully recover the cost of service of the Facilities, as determined in the most
recent prior determination of the recourse rates applicable to the Facilities;
provided, that promptly following occurrence of an event that gives rise to a
credit or refund to shippers or calculation or payment as contemplated herein,
CIG shall report to WYCO on the causes underlying such occurrence and the steps
being taken to prevent the recurrence of such events in the future.
 
(c)           Base Lease Payment Components.  The computation for the Base Lease
Payment will include the following components: (1) depreciation expense, (2)
rate of return on rate base, and (3) income tax factors as authorized by the
Federal Energy Regulatory Commission for recovery by CIG in the recourse rates
applicable to the facilities.
 
-4-

--------------------------------------------------------------------------------


Any disagreement between the Parties with respect to computation of the Base
Lease Payment or any adjustment thereto shall be resolved in accordance with the
provisions of Article 13.
 
5.2           Payment Date.  Other than the initial Lease Payment, which shall
be made in February of 2009, and which shall cover the period from the
In-Service Date of the first Facilities that are covered by this Lease Agreement
through the end of January, 2009, Lease Payments will be due and payable on or
before the tenth (10th) day of the month following the calendar month to which
such payment is applicable.  Late payments hereunder shall accrue interest from
the due date to the date of payment at a rate determined pursuant to Section
154.501(d) of the Code of Federal Regulations.
 
5.3           Re-Determination of Base Lease Payments.  The Base Lease Payment
shall be re-determined on the effective date of any additional Facilities being
placed into service and covered by this Lease, as well as annually effective on
or before April 1st of each year using the applicable formula described in
Exhibit B to reflect changes in the Rate Base (as such term is defined in
Exhibit B) effective as of December 31st of the prior year.  The Base Lease
Payment shall also be adjusted on each occasion when the recourse rates
applicable to the Facilities are revised.
 
ARTICLE VI
ADVANCE OF DEFERRED TAXES
 
Effective on April 1st of the year following the commencement of the Lease
Agreement, and on each April 1st thereafter for as long as there remains a
difference between the tax basis of the Facilities and the book value of the
Facilities reflected in the rate base, an interest free advance of funds shall
be made between CIG and WYCO to reflect income tax timing differences associated
with the use of straight-line (book value) and accelerated (tax basis) tax
depreciation of the Facilities by CIG (the “DIT Advance”).  Such benefit shall
be determined using the tax rates as reflected in CIG's currently effective
jurisdictional rates multiplied by the difference between (i) the tax
depreciation expense available to CIG by using the fifteen (15) year MACRS
formula for the prior year, and (ii) the depreciation expense for the prior year
that was used in the calculation of the Base Lease Payment (the “DIT
Amount”).  In a year during which the DIT Amount is positive, such amount shall
be advanced by CIG to WYCO and shall create or add to the balance of the DIT
Advance.  In a year during which the DIT Amount is negative, such amount shall
be paid by WYCO to CIG and shall reduce the balance of the DIT Advance.  At the
termination of this Lease Agreement, WYCO shall return to CIG the remaining
balance (if any) of the DIT Advance.  An illustrative calculation of the amounts
of the advances is shown on Exhibit C.
 
ARTICLE VII
WYCO’S UNDERTAKINGS
 
(a)           WYCO hereby covenants that, if CIG shall perform all the
obligations required to be performed by CIG under this Lease Agreement and
subject to WYCO’s rights and obligations with respect to any real estate rights,
CIG shall have and enjoy the quiet and peaceable possession and use of the
Facilities during the term of this Lease Agreement from and against anyone
claiming by, through or under WYCO.
 
-5-

--------------------------------------------------------------------------------


(b)           WYCO shall preserve and maintain, throughout the term of the
Lease, all of its property rights in the Facilities and shall not unreasonably
impede CIG’s right to the continued use of the Facilities in the operation of
its pipeline system.  The foregoing sentence shall not be construed to restrict
WYCO’s ability to transfer the Facilities in their entirety to a third party, to
encumber the Facilities with financing in WYCO’s sole discretion, or to
substitute portions of the Facilities with replacement facilities if such
replacement facilities are generally comparable to the portion of the Facilities
being so replaced.
 
ARTICLE VIII
AD VALOREM TAXES, SALES/USE TAXES AND OPERATIONS
 
8.1           Filing of Returns and Payment of Taxes.  CIG, on behalf of WYCO,
shall timely file all Ad Valorem tax returns and render and pay (prior to
delinquency) all Ad Valorem taxes presently and hereafter enacted which are
lawful obligations of WYCO for the Facilities, unless instructed otherwise by
WYCO.  Such tax payments shall be considered as additional rent.  Unless
otherwise agreed to by the Parties in writing, CIG shall be responsible for the
payment of any sales/use taxes determined to be due on the Lease Payments
hereunder.
 
8.2           Proration of Taxes at Termination.  CIG shall pay all of the Ad
Valorem taxes levied on the Facilities  related to the first partial calendar
year and CIG shall pay a pro rata share (based on the number of days CIG leased
the Facilities in the calendar year) of the last calendar year prior to the
termination of this Lease Agreement.
 
8.3           Proof of Payment.  CIG shall timely furnish to WYCO receipts of
the appropriate taxing authority or other proof satisfactory to WYCO evidencing
payment.  CIG shall timely furnish to WYCO a copy of all property tax
assessments, returns and bills for the Facilities.
 
8.4           Protest of Taxes by CIG.  If CIG deems any tax relating to the
Facilities excessive or illegal, CIG may defer payment thereof so long as the
validity or the amount thereof is contested by CIG with diligence and in good
faith.  If at any time payment of the contested tax shall become necessary to
prevent the delivery of a tax deed conveying the Facilities or any portion
thereof because of nonpayment or other adverse impact upon the Facilities (i.e.
imposition of a tax lien), CIG shall pay the contested tax, and any interest or
penalties due thereon, in sufficient time to prevent the delivery of any tax
deed or other adverse impact.
 
8.5           Installment Tax Payments.  If by law any Ad Valorem tax or special
assessment with respect to the Facilities is payable, or, at the option of the
taxpayer, may be paid in installments, CIG may, whether or not interest shall
accrue on the unpaid balance thereof, pay the same and any accrued interest or
any unpaid balance thereof in installments as each installment becomes due and
payable, but in any event before any fine, penalty, interest or cost may be
added thereto for nonpayment of any installment or interest.
 
-6-

--------------------------------------------------------------------------------


8.6           Cooperation Regarding Tax Protests.  Any contest as to the
validity or amount of any Ad Valorem tax or special assessment for Facilities
may be made by CIG in the name of WYCO or CIG, or both, as CIG shall determine,
and WYCO agrees that it will, at CIG’s expense, cooperate with CIG in any such
contest to such extent as CIG may reasonably request.  It is understood,
however, that WYCO shall not be subject to any liability for the payment of any
costs or expenses in connection with any proceeding brought by CIG, and CIG
covenants to pay and to indemnify and save harmless WYCO from any such costs or
expenses.  CIG shall be entitled to any refund of any Ad Valorem tax or special
assessment and penalties or interest thereon which has been paid by CIG to the
taxing authority or to WYCO.
 
8.7           Deduction by WYCO.  WYCO shall be able to continue to deduct, for
income tax purposes, all real estate taxes, personal property taxes and special
assessments on an assessment date basis.  CIG agrees to provide WYCO with such
additional information as WYCO may reasonably request to assist WYCO in
maintaining WYCO's tax deduction for these taxes on an assessment date basis.
 
ARTICLE IX
INSURANCE
 
9.1           Required Insurance Coverage.  To protect WYCO and CIG against
liability for damage, loss or expense arising in any way from damage to the
Facilities, or from injury or death of any person or persons, including
employees of CIG, arising as the result of, or in connection with or caused by
CIG's operation of the Facilities, CIG shall maintain during the Initial Lease
Term and any Extension Lease Term, insurance coverages in accordance with
prudent industry practices for similar facilities and in accordance with CIG
practices on its own pipeline and storage facilities, such coverage levels to be
notified to and approved by WYCO prior to the effective date of this Lease
Agreement.  Such policies shall be procured at CIG’s own expense and with
reliable insurance companies, or, at CIG’s option, CIG may self-insure a portion
of the Facilities, in such amounts and on such terms as notified to and approved
by WYCO from time to time.  Any insurance policies acquired by CIG on the
Facilities shall name WYCO as an additional insured without limitation.
 
9.2           Copies of Insurance Certificates.  CIG shall, upon request,
promptly furnish WYCO with copies of all insurance certificates evidencing
coverage on the Facilities.  CIG shall also, upon request, promptly provide WYCO
with proof of payment for such insurance coverages.  Such evidence of insurance
shall be provided at least thirty (30) days prior to the expiration of any
policy which such insurance is replacing or renewing, and each such policy shall
provide that it is non-cancelable for any reason including non-payment of
premiums without at least thirty (30) days prior written notice to WYCO.  CIG
shall notify and secure approval from WYCO of any changes in insurance coverage
levels from those approved pursuant to Section 9.1 above.
 
-7-

--------------------------------------------------------------------------------


ARTICLE X
INDEMNIFICATION
 
CIG agrees to protect, defend, indemnify and hold WYCO and WYCO’s officers,
directors, members, shareholders, agents, servants, representatives, and
employees free and harmless from and against any and all claims, liabilities,
demands and causes of action of every kind and character (including the amounts
of judgments, penalties, interest, court costs and legal fees incurred by the
indemnified Party in defense of same) on account of the ownership, operation or
maintenance of the Facilities or other matters contemplated by this Lease
Agreement, except to the extent the same arise from WYCO’s negligence or willful
misconduct.  WYCO agrees to protect, defend, indemnify and hold CIG and CIG’s
officers, directors, members, shareholders, agents, servants, representatives,
and employees free and harmless from and against any and all claims,
liabilities, demands and causes of action of every kind and character (including
the amounts of judgments, penalties, interest, court costs and legal fees
incurred by the indemnified Party in defense of same) on account of the
ownership, operation or maintenance of the Facilities or other matters
contemplated by this Lease Agreement but only to the extent the same arise from
WYCO’s negligence or willful misconduct.  WYCO or CIG, however, shall have the
right, at their option, to participate at their own expense in the defense of
such suit without relieving CIG or WYCO of any obligation hereunder.
 
ARTICLE XI
DEFAULT
 
11.1           Default Defined.  Any one or more of the following events shall
constitute a Default under this Lease Agreement:
 
(a)               CIG’s failure to pay any Lease Payment or other monetary
obligations owed under this Lease Agreement when the same is due, unless such
failure is cured within thirty (30) days after WYCO gives notice thereof to CIG;
or
 
(b)               CIG's failure to perform or observe any covenant of this Lease
Agreement (other than a default involving the payment of money), unless the
default is cured within ninety (90) days after WYCO gives notice thereof to CIG
(provided that CIG must promptly commence and at all times thereafter diligently
prosecute such cure as a condition hereof).
 
11.2           Remedies.  Upon the occurrence and continuance of a Default by
CIG, WYCO may do one or more of the following:
 
(a)           Perform, on behalf of and at the expense of CIG, any covenant or
obligation of CIG under this Lease Agreement that CIG has failed to perform and
of which WYCO has given CIG notice, the cost of which performance by WYCO shall
be deemed an additional lease payment payable by CIG to WYCO hereunder;
 
(b)           Terminate this Lease Agreement and the tenancy created hereby, and
take possession of the interest in the Facilities from CIG (in which event CIG
will have no further rights hereunder, including, without limitation, pursuant
to Article 3 hereof); and/or
 
-8-

--------------------------------------------------------------------------------


(c)           Exercise any other legal or equitable right or remedy which it may
have.
 
ARTICLE XII
FORCE MAJEURE
 
12.1           Force Majeure Defined.  As used herein, “Force Majeure” shall
mean any act or event that (a) renders it impossible for the affected Party to
perform its obligations under this Agreement; (b) is beyond the affected Party’s
control and is not the result of the fault or negligence of the affected Party;
and (c) could not have been prevented or avoided by the affected Party through
the exercise of due diligence, including but not limited to, the expenditure of
reasonable amounts of money considering the scope of the service being
provided.  Subject to the satisfaction of the conditions set forth in the
preceding provision, Force Majeure shall include, without being limited to, the
following acts or events: acts of God, including fires, explosions, earthquakes
or volcanic eruptions, storms, floods, washouts and extreme cold or freezing
weather; necessity for compliance with any court order, law, regulation or
ordinance promulgated by any Governmental Instrumentality having jurisdiction,
either federal, Indian, state or local, civil or military, and that is not the
result of the affected Party’s noncompliance with its obligations; acts of a
public enemy; wars and civil disturbances; strikes, lockouts or other industrial
disturbances that are not due to the affected Party’s failure to comply with any
labor contract.  It is understood and agreed that the settlement of strikes or
lockouts shall be entirely within the discretion of the Party having the
difficulty and that the above requirement that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of an opposing party when such
course is inadvisable in the discretion of the Party having the
difficulty.  Force Majeure shall not include any of the following events: (A)
economic difficulty, including the lack of financial resources; (B) change in
market economic conditions; and (C) failures by any of the contractors of the
affected Party to perform their respective obligations, except when such event
meets the requirements of Force Majeure as provided above.  It is further
understood and agreed that risks of regulatory disallowance or other economic
penalties shall not constitute events of Force Majeure.
 
12.2           Effect of Force Majeure.  If by reason of Force Majeure either
Party is rendered unable, wholly or in part, to carry out its obligation under
this Agreement and if such Party gives notice and reasonably full particulars of
such Force Majeure in writing to the other within a reasonable time after the
occurrence of the cause relied on, the Party giving such notice, so far as and
to the extent that such Party is affected by such Force Majeure, shall not be
liable in damages during the continuance of any inability so caused; provided
such cause shall be remedied with all reasonable dispatch.
 
12.3           Limitations.  Any Force Majeure affecting the performance
hereunder by either Party, however, shall not relieve such Party of liability in
the event of concurring negligence or in the event of failure to use due
diligence to remedy the situation and to remove the cause in an adequate manner
and with all reasonable dispatch, nor shall such causes or contingencies
affecting such performance relieve either Party from its obligations to make
payments as determined hereunder.
 
-9-

--------------------------------------------------------------------------------


ARTICLE XIII
DISPUTE RESOLUTION
 
13.1           Mediation of Disputes and Disagreements.  In the event of any
dispute or disagreement (a “Dispute”) arising out of or relating to the
implementation or performance of this Lease Agreement, the Parties shall make
all reasonable efforts to resolve such Dispute by negotiation between
representatives of the senior management of each Party.  At any time during the
negotiation of any Dispute, either Party shall have the right, upon written
notice to the other, to submit such Dispute to mediation by a project mediator
(the “Project Mediator”) jointly appointed by the Parties.  In the event, the
Parties are unable to appoint a mutually agreeable Project Mediator within ten
(10) Days of submission of the Dispute to mediation, either Party may request
that the Project Mediator shall be appointed by the Chair of the American
Arbitration Association.  If the Dispute has not been resolved within thirty
(30) Days after the appointment of the Project Mediator, either Party may, upon
written notice to the other, withdraw from the mediation process and the terms
of Section 13.2 shall apply.
 
13.2           Binding Arbitration.  Subject to Section 13.1, the Parties may
submit any Dispute to final binding arbitration under the American Arbitration
Association Rules by three (3) arbitrators.  Each Party shall appoint one
arbitrator and the third arbitrator, if it cannot be appointed by the agreement
of the party arbitrators, shall be appointed by the American Arbitration
Association governing body.  Each Party hereby irrevocably waives the right to
submit any Dispute, or to appeal any arbitration award, to any court.  The seat
of the arbitration shall be in Denver, Colorado or in Colorado Springs,
Colorado, at the option of the Party initiating the arbitration.  The language
of the arbitration shall be English. Any award rendered by an arbitration
tribunal shall be final and binding on the Parties and any court having
jurisdiction may enforce such award.  Where Disputes arise that are so closely
connected that it is expedient for them to be resolved in the same proceedings,
the arbitrators shall have the power to order that the proceedings to resolve
that Dispute shall be consolidated with those to resolve the other Dispute(s)
(whether or not proceedings to resolve the other Dispute(s) have yet been
instituted), provided that no date for exchange of witness statements has been
fixed.
 
13.3           General Principles.  During the negotiation, mediation, or
arbitration of any Dispute, CIG shall continue to perform its obligations in
accordance with the terms and conditions of this Lease Agreement.
 
ARTICLE XIV
MISCELLANEOUS
 
14.1           Assignment.  Neither Party hereto shall assign this Lease
Agreement or any of its rights or obligations hereunder without the written
consent of the other Party, except that the Lease Agreement may be assigned (a)
by WYCO, to any entity acquiring title to the Facilities, and (b) by CIG, to any
entity succeeding to CIG’s operation of CIG’s entire gas pipeline facilities,
including, without limitation, the Facilities.  WYCO shall have the right to
encumber the Facilities with debt financing and in connection therewith to grant
a mortgage or other security interest in the Facilities and this Lease Agreement
shall at all times be subject and subordinate to such mortgage or other security
interest.  The foregoing subordination shall be subordinate and automatic,
however, CIG agrees to confirm the same in writing upon the request of WYCO.
 
-10-

--------------------------------------------------------------------------------


14.2           Notices.  Any notice, request, demand or statement required or
permitted to be given under this Lease Agreement must be in writing and
addressed as follows:
 
 

  If to WYCO: WYCO Development LLC       P.O. Box 1087         Colorado Springs,
CO 80944.1087       Attention: Chairman of the Management Committee            
If to CIG: Colorado Interstate Gas Company       P.O. Box 1087       Colorado
Springs, Colorado 80944       Attention: Marketing  

 
Either Party may from time to time designate any other address by formal written
notice to the other Party.
 
14.3           Additional Documents.  Upon reasonable request, both Parties
hereto shall execute and deliver, or cause to be executed and delivered any
additional documents required to effectuate the purposes of this Lease
Agreement.
 
14.4           Applicable Law.  This Lease Agreement will be governed by, and
construed in accordance with, the laws of the State of Colorado.
 
14.5           Regulation.  This Lease Agreement and the respective obligations
of the Parties hereto are subject to the present and future valid laws, orders,
rules and regulations of duly constituted authorities having jurisdiction.
 
14.6           Amendments and Modifications.  This Lease Agreement may not be
amended or modified except by a writing signed by WYCO and CIG.
 
14.7           Severability.  Any provision of this Lease Agreement prohibited
by or rendered unenforceable under any applicable laws, codes, or regulations
promulgated by any regulatory authority having jurisdiction over the Facilities
, shall, at sole option of the WYCO, not affect the remaining portions of this
Lease Agreement, which shall remain enforceable to the fullest extent permitted
by law.
 
14.8           Section Headings.  Section headings are inserted for convenience
only and shall not be construed as part of this Lease Agreement.
 
-11-

--------------------------------------------------------------------------------


14.9           Counterparts Execution.  This Lease Agreement may be executed in
two or more counterparts each of which shall constitute a single agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Lease Agreement as of
the dates shown below, with the intention of causing the Lease Agreement to be
effective as of the date first written above.
 
 

 
WYCO DEVELOPMENT LLC
Acting by and through its Members
 
WYCO HOLDING COMPANY, L.L.C.
                   
By:
    /s/ Thomas L. Price         
Thomas L. Price
     
Vice President
     
Dated: December 17, 2008
 

 
 
 

 
XCEL ENERGY WYCO INC.
                   
By:
   /s/ George E. Tyson II           George E. Tyson II      
Vice President
     
Dated: December 15, 2008
 

 
 
 

 
COLORADO INTERSTATE GAS COMPANY
                   
By:
  /s/ Thomas L. Price         
Thomas L. Price
     
Vice President
     
Dated: December 17, 2008
 

 
 


 
-12-

--------------------------------------------------------------------------------

 

 
EXHIBIT A
DESCRIPTION OF FACILITIES
 
The Pipeline Facilities will be comprised of approximately 164 miles of 24" and
30" O.D. pipeline, with appurtenances, in four related pipeline segments to be
located in Weld, Adams, and Morgan Counties, Colorado:
 
(1) Line No. 250A will be comprised of 30” O.D. and 24” O.D. pipe commencing at
the Cheyenne Hub and extending approximately 85 miles to a terminus in Adams
County, Colorado, where it interconnects with Line No. 251A;
 
(2) Line No. 251A will be comprised of a 24” O.D. pipeline extending 58 miles
northeast from CIG’s existing Watkins Compressor Station in Adams County,
Colorado to the existing Fort Morgan Compressor Station located in Morgan
County, Colorado;
 
(3) Line No. 252A will be comprised of 24” O.D. pipeline and will begin
approximately one mile north of the Hudson Power Plant in the Town of Hudson,
Colorado and extend about 14.9 miles west to a new interconnect with PSCo's
existing Tri-Town facilities located in Weld County, Colorado; and
 
(4) Line No. 253A will be comprised of 24” O.D. pipeline and will begin at CIG’s
Watkins Compressor Station and extend west for about 6.1 miles, terminating in
close proximity to CIG’s existing East Denver measurement facility all located
in Adams County, Colorado.
 
CIG will install ten metering facilities as part of the Pipeline Facilities,
including interconnects with Wyoming Interstate Company, Ltd. ("WIC"), Rockies
Express Pipeline, L.L.C., Young Gas Storage, and multiple deliveries into PSCo's
pipeline system.
 
The Storage Facilities will consist of five vertical and eight horizontal
injection/withdrawal (“I/W”) wells, 12 observation wells, and one water disposal
well.  The I/W wells will be interconnected with approximately 1.46 miles of
pipe ranging in size from 3 inches outside diameter (“O.D.”) to 12 inches
O.D.  A compressor station with approximately 9,470 horsepower (ISO) will be
required to inject and withdraw the natural gas.1  Additionally, CIG will
install various auxiliary facilities within the compressor station yard.  The
Storage Facilities will have a total gas inventory of approximately 10.7 billion
cubic feet (“Bcf”) comprised of approximately 7.0 Bcf of working gas and
approximately 3.7 Bcf of base gas.  The Storage Facilities will be designed to
inject gas at a rate of approximately 100 million cubic feet per day (“MMcf/d”)
and to withdraw gas at a rate of approximately 200 MMcf/d.  The estimated
capital cost for the Storage Facilities is approximately $125 million, including
the base gas.



--------------------------------------------------------------------------------

 
1
The specific details of the construction activities of the proposed facilities
are discussed in Resource Report No. 1 of Exhibit F-I submitted with this
Application. The location of the Project facilities is depicted on the maps in
Exhibit F of this Application and Resource Report No. 1.

 

Exhibit A to Lease Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
BASE LEASE PAYMENT COMPUTATION FOR PIPELINE FACILITIES
 
 
 
 

 
Depreciation Component
                                            
 Amount  (A)
Estimated Gross Depreciable Plant Balance for the
Pipeline Facilities at the beginning of the Lease
Computation Period (Note 1)
 
 
$_____
 
 
Times CIG's transmission function Depreciation Rate as reflected in
CIG's currently effective jurisdictional rates in effect at the
beginning of the Lease Computation Period (Note 1)
 
 
 
x_____
        Depreciation Component   $_____        (B)  Return Component          
Estimated Rate Base for the Pipeline Facilities at the
beginning of Lease Computation Period (Notes 1 and 2)
$_____        
Times CIG's Overall Return Rate as reflected in CIG's
currently effective jurisdictional rates (Note 1)
 
x_____
        Return Component $_____        (C)   Income Tax Component          
Estimated Rate Base for the Pipeline Facilities at the
beginning of the Lease Computation Period (Notes 1 and 2)
$_____         Times taxable component of Overall Return Rate
reflected in CIG’s currently effective Jurisdictional
rates for the Lease Computation Period
x____          Taxable Component $_____        
Times estimated income tax rate as reflected in
CIG's currently effective jurisdictional rates for the
Lease Computation Period     
x_____         Income Tax Component $_____          TOTAL RENT (SUM OF ALL
COMPONENTS A - C)    $_____ 

 
Exhibit B-1 to Lease Agreement

--------------------------------------------------------------------------------


NOTES:
 
(1)        Where:
 
“Depreciation Rate” shall mean CIG's transmission function depreciation rate as
reflected in the computation of CIG's jurisdictional rates.
 
“Estimated Gross Plant Balance” shall mean the estimated book value, prior to
depreciation, of the Pipeline Facilities.
 
“Estimated Gross Depreciable Plant Balance” shall mean the estimated book value
of depreciable assets, prior to depreciation, of the Pipeline Facilities.
 
“Estimated Depreciation Reserve Balance” shall mean the total accumulated
balance of depreciation at the beginning of the Lease Computation Period based
on CIG’s approved transmission function Depreciation Rate as reflected in CIG’s
jurisdictional rates.
 
“Estimated Deferred Income Taxes” shall mean CIG’s Federal and State income tax
rates as reflected in CIG's currently effective jurisdictional rates multiplied
times the difference between book and tax accounting procedures for the
recognition of income and expenses.
 
“Lease Computation Period” shall be the time period commencing upon the
in-service date of the Facilities until December 31st of that year and
thereafter the one-year periods from December 31st of each year until December
30th of the following year.
 
“Overall Return Rate” shall mean the total return rate reflected in CIG’s
currently effective rates, unless the FERC determines, through an order,
settlement, or litigation, that a different rate should apply to these
facilities, in which case such rate shall be used.
 
(2)
Estimated Rate Base consists of the following items as of the beginning of the
Lease Computation Period:

 
 

  Estimated Gross Plant Balance of Pipeline Facilities   $_____          
Less:       Estimated Depreciation Reserve Balance $_____             Estimated
net plant   $_____           Less:       Estimated Deferred Income Taxes $_____
            Total Estimated Rate Base              $_____


Exhibit B-1 to Lease Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
BASE LEASE PAYMENT COMPUTATION FOR STORAGE FACILITIES
 
 
 

 
Depreciation Component
                                            
 Amount  (A)
Estimated Gross Depreciable Plant Balance for the
Storage Facilities at the beginning of the Lease
Computation Period (Note 1) 
 
 
$_____
 
 
Times CIG's underground storage function Depreciation
Rate as reflected in CIG's currently effective jurisdictional
rates in effect at the beginning of the Lease Computation Period (Note 1)
 
 
 
x_____
        Depreciation Component   $_____        (B)  Return Component          
Estimated Rate Base for the Storage Facilities at the
beginning of Lease Computation Period (Notes 1 and 2)
$_____        
Times CIG's Overall Return Rate as reflected in CIG's
currently effective jurisdictional rates (Note 1)
 
x_____
        Return Component $_____        (C)   Income Tax Component          
Estimated Rate Base for the Storage Facilities at the
beginning of the Lease Computation Period (Notes 1 and 2)
$_____        
Times taxable component of Overall Return Rate
reflected in CIG’s currently effective Jurisdictional
rates for the Lease Computation Period
x____          Taxable Component $_____        
Times estimated income tax rate as reflected in
CIG's currently effective jurisdictional rates for the
Lease Computation Period   
x_____         Income Tax Component $_____          TOTAL RENT (SUM OF ALL
COMPONENTS A - C)    $_____ 

 
Exhibit B-2 to Lease Agreement

--------------------------------------------------------------------------------


NOTES:
 
(1)           Where:
 
“Depreciation Rate” shall mean CIG's underground storage function depreciation
rate as reflected in the computation of CIG's jurisdictional rates.
 
“Estimated Gross Plant Balance” shall mean the estimated book value, prior to
depreciation, of the Storage Facilities.
 
“Estimated Gross Depreciable Plant Balance” shall mean the estimated book value
of depreciable assets, prior to depreciation, of the Storage Facilities.
 
“Estimated Depreciation Reserve Balance” shall mean the total accumulated
balance of depreciation at the beginning of the Lease Computation Period based
on CIG’s approved underground storage function Depreciation Rate as reflected in
CIG’s jurisdictional rates.
 
“Estimated Deferred Income Taxes” shall mean CIG’s Federal and State income tax
rates as reflected in CIG's currently effective jurisdictional rates multiplied
times the difference between book and tax accounting procedures for the
recognition of income and expenses.
 
“Lease Computation Period” shall be the time period commencing upon the
in-service date of the Storage Facilities until December 31st of that year and
thereafter the one-year periods from December 31st of each year until December
30th of the following year.
 
“Overall Return Rate” shall mean the total return rate reflected in CIG’ s
currently effective rates, unless the FERC determines, through an order,
settlement, or litigation, that a different rate should apply to these
facilities, in which case such rate shall be used.
 
(2)
Estimated Rate Base consists of the following items as of the beginning of the
Lease Computation Period:

 

  Estimated Gross Plant Balance of Storage Facilities   $_____          
Less:       Estimated Depreciation Reserve Balance $_____             Estimated
net plant   $_____           Less:       Estimated Deferred Income Taxes $_____
            Total Estimated Rate Base              $_____


Exhibit B-2 to Lease Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
ILLUSTRATIVE CALCULATION OF ADVANCE FOR DEFERRED TAXES
 
 
Year
Rate Base
FERC Depreciation1
Tax Basis
Accelerated Tax Depreciation2
Difference between FERC and Tax Depreciation
Combined State and Federal Tax Rate3
Deferred Taxes4
1
$1,000,000
$28,500
$1,000,000
$50,000
$21,500
37.6%
$8084
2
$971,500
$28,500
$950,000
$95,000
$66,500
37.6%
$25,004
3
$943,000
$28,500
$855,000
$85,500
$57,000
37.6%
$21,432
4
$914,500
$28,500
$769,500
$77,000
$48,500
37.6%
$18,236
5
$886,000
$28,500
$692,500
$69,300
$40,800
37.6%
$15,341
6
$857,500
$28,500
$623,200
$62,300
$33,800
37.6%
$12,709
7
$829,000
$28,500
$560,900
$59,000
$30,500
37.6%
$11,468
8
$800,500
$28,500
$501,900
$59,000
$30,500
37.6%
$11,468
9
$772,000
$28,500
$442,900
$59,100
$30,600
37.6%
$11,506
10
$743,500
$28,500
$383,300
$59,000
$30,500
37.6%
$11,468
11
$715,000
$28,500
$324,800
$59,100
$30,600
37.6%
$11,505
12
$686,500
$28,500
$265,700
$59,000
$30,500
37.6%
$11,468
13
$658,000
$28,500
$206,700
$59,100
$30,600
37.6%
$11,506
14
$629,500
$28,500
$147,600
$59,000
$30,500
37.6%
$11,468
15
$601,000
$28,500
$88,600
$59,100
$30,600
37.6%
$11,506
16
$572,500
$28,500
$29,500
$29,500
$1000
37.6%
$376
17
$544,000
$28,500
$0
$0
[$28,500]
37.6%
[$10,716]
18
$515,500
$28,500
$0
$0
[$28,500]
37.6%
[$10,716]
19
$487,000
$28,500
$0
$0
[$28,500]
37.6%
[$10,716]
20
$458,500
$28,500
$0
$0
[$28,500]
37.6%
[$10,716]

 
Notes:
 
(1)           In this example there is a single facility that is being
depreciated over a thirty-five (35) year life, or 2.86% per year.  For purposes
of this illustration no additional capital investments are assumed.
 
(2)           Tax depreciation is based on a 15 year MACRS schedule, with a mid
year convention.
 
(3)           Combined Federal and State Income Taxes reflected in CIG's
currently effective jurisdictional rates are 37.6%.
 
(4)           Positive values represent a cash advance from CIG to WYCO;
negative amount represent a return of the cash advance from WYCO to CIG.
 
Exhibit C to Lease Agreement


--------------------------------------------------------------------------------


 